Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00432-CV

                         IN THE INTEREST OF Z.L.A. and K.L.A.

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 17-01-56823-CV
                      Honorable Michael Ventura Garcia, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant E.A.’s parental rights is AFFIRMED. No costs of appeal are assessed against Appellant
E.A.

       SIGNED November 28, 2018.


                                               _____________________________
                                               Karen Angelini, Justice